Citation Nr: 0530257	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  98-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service connected hidradenitis suppurativa.  

2.  Entitlement to a total rating for compensation purposes, 
based on unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from April 1981 to May 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 1998 and July 2002 decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi.  The May 1998 RO decision 
denied a claim of TDIU.  A July 2002 RO decision denied a 
claim of service connection for hidradenitis, suppurativa.  A 
July 2003 Board decision granted the claim of service 
connection for hidradenitis, suppurativa.  The veteran also 
appealed the February 2004 RO decision which assigned an 
initial 10 percent rating for service-connected hydradenitis 
suppurativa.  

The veteran's appeal of the rating was initiated following an 
original award of service connection for hidradenitis 
suppurativa.  Consequently, the issue on appeal is not the 
result of a claim for "increased" entitlement, but rather 
one involving the propriety of the original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The TDIU claim was previously remanded in April 1999 and July 
2003 for development yet to be completed.  

The Board is therefore compelled to again remand the issue of 
entitlement to TDIU, as in the REMAND portion of the decision 
below, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate the claim adjudicated on the merits on appeal, 
and has obtained and fully developed all evidence necessary 
for the equitable disposition of that claim.  

2.  The veteran's service-connected hidradenitis suppurativa 
is characterized by evidence indicating complaints of 
constant itching, with only occasional exudation, and no 
extensive lesions or marked disfigurement, the disorder 
required topical and antibacterial therapy which is not 
equivalent to systemic therapy such as corticosteroids or 
other immunosuppressive drugs, and involves less than 20 
percent of the entire body, and less than 5 percent of 
exposed areas affected.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hidradenitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code 7806 (as in effect prior to August 20, 2002) 
and Diagnostic Code 7806 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for initial evaluation in excess of 10 percent for 
service-connected hidradenitis; the evidence that would be 
necessary to substantiate the claim on appeal; and whether 
the claim has been fully developed in accordance with the 
VCAA and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The veteran appeals the propriety of an initial 10 percent 
evaluation assigned in a February 2004 RO decision, on appeal 
from an original claim of service connection received at the 
RO in August 2000 and denied in a July 2002 RO decision.  The 
RO provided notice of VCAA as to a claim of TDIU in September 
2001, prior to the adjudication of the claim for increase in 
February 2004.  VCAA notice was reiterated in a statement of 
the case (SOC) of January 2005.  Any defect with respect to 
the timing of the VCAA notice, as to the claim for an initial 
evaluation in excess of 10 percent for hidradenitis was 
harmless error for the reasons specified below.  

The September 2001 VCAA notice regarding the TDIU claim 
advised the veteran to submit all evidence with regard to his 
service-connected disabilities, which included, at that time 
as now, a pilonidal cyst, status post excision-a skin 
disorder.  At that time the veteran had a claim of service 
connection pending for hidradenitis.  Thus, the request for 
records is broad enough to provide notice of the veteran's 
need to submit evidence in support of all of his claimed 
service-connected skin disorders.  Secondly, while VCAA 
notice was not given prior to the first AOJ adjudication of 
the claim on appeal, notice was provided by the AOJ in the 
January 2005 SOC prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the claim on appeal was readjudicated, and the 
veteran apprised of this action in the February 2005, June 
2005 and July 2005 SSOC's.  

The veteran has also been provided with every opportunity to 
submit evidence and argument in support of his claims on 
appeal, and to respond to VA notices, and he has submitted 
extensive correspondence and additional evidence during this 
extended appeal period-including in July 2005 when he 
indicated that he had no additional evidence to identify or 
to submit with regard to the hidradenitis claim on appeal.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claims.  Id., at 121.  Therefore, with respect to the 
timing requirement for the VCAA notice as to the claim on 
appeal, the Board concludes that to decide this claim would 
not be prejudicial to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate either claim on appeal.  
See 38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  The VA has obtained 
copies of all identified treatment records, both VA and non-
VA, including records used by the Social Security 
Administration (SSA) in the adjudication of the veteran's 
claim with that agency.  Additionally, the RO afforded the 
veteran VA skin examinations in November 2002 and April 2005.  

The record also indicates that the veteran was provided with 
a copy of the July 2002 and February 2004 RO rating decisions 
setting forth the general requirements of applicable law 
pertaining to evidence to support the claim on appeal.  The 
general advisement was reiterated in the SOC dated in January 
2005 and SSOC's dated February 2005, June 2005 and July 2005.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal.  Given the development 
undertaken by the RO and the fact that the veteran has stated 
that there is no other evidence which has not already been 
obtained, the Board finds that the record is ready for 
appellate review as to the claim for an initial evaluation in 
excess of a 10 percent evaluation.  

The Merits of the Claim

The veteran contends that the disability evaluation assigned 
to his service-connected skin disorder does not contemplate 
its severity, and he requests a higher rating.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  Furthermore, in 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

As noted in the Introduction section of this Board decision, 
the veteran has appealed an initial award of a 10 percent 
rating for his service-connection hidradenitis.  Accordingly, 
as to that evaluation, the rule of Francisco does not apply, 
and consideration must be given to whether a higher rating is 
warranted for any period during the pendency of the appeal.  
Id.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran filed a claim of service connection for 
hidradenitis in August 2000.  Under the rating criteria in 
effect prior to August 30, 2002, there is no Diagnostic Code 
directly applicable to the veteran's service-connected skin 
disorder diagnosed as hidradenitis.  Accordingly, it is 
rated, by analogy, under a closely related disease or injury.  
See 38 C.F.R. § 4.20.  In this case, the veteran's 
hidradenitis is evaluated as one disability analogous to 
eczema under Diagnostic Code 7806.  

Eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area is assigned a 10 percent 
disability rating.  If the exudation or itching is constant, 
and there are extensive lesions or marked disfigurement, a 30 
percent disability rating is assigned.  To warrant a 50 
percent rating, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptional repugnance must be shown.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (as in effect prior to August 30, 2002).  

The medical evidence of record does not support an evaluation 
in excess of 10 percent under the former criteria at 
Diagnostic Code 7806, since the veteran's hidradenitis is not 
shown to include extensive lesions or marked disfigurement, 
as required under the former criteria at Diagnostic Code 
7806.  Rather, the veteran's hidradenitis was not found to 
include extensive lesions and it is limited generally to the 
areas of the groin, inner thighs and buttock.  

On VA examination in May 2000, the skin of the back of the 
neck was thought to include pseudofolliculitis barbae.  There 
was no active skin infection at that time, and no ulceration 
or breakdown.  There was "what could be like 
disfigurement," but this was limited to the inner thighs.  
On VA examination in November 2002, there were multiple 
acrochordons of the back, torso and legs, with 
pseudoacanthosis nigricans of the areas of friction such as 
the neck, under arms, and in the groin area.  There was no 
drainage or purulent material on present examination.  

The VA examiner observed that the veteran hidradenitis 
suppurativa has been complicated by the veteran's morbid 
obesity, as was suggested on VA examination in May 2000.  On 
most recent VA examination in April 2005, the veteran had 
"several" lesions on the buttock and groin.  However, the 
VA examiner was of the medical opinion that the veteran's 
skin disorder resulted in no scaring and no disfigurement.  
Thus, extensive lesions or marked disfigurement is not shown, 
as required by the former criteria.  

Under the criteria revised as of August 30, 2002, a 10 
percent rating is assigned where at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  (Emphasis added).  A 30 percent rating is assigned 
where 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas are affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).  

The evidence of record also demonstrates that the veteran's 
service-connected hidradenitis required no "systemic therapy 
such as corticosteroids or any immunosuppressive drugs," as 
anticipated by Diagnostic Code 7806.  Rather, the veteran's 
skin disorder is shown to have been treated, from 1998, with 
topical creams and by use of Levaquin, a prescription 
antibiotic, or antibacterial agent, used by the veteran in 
pill form at 500 MG dose per day.  A review of the objective 
medical evidence of record, dated from 1998 to the present, 
from both VA and private sources, shows that the veteran's 
skin disorder has not required the use of a systemic therapy 
such as a corticosteroid or any other immunosuppressive drug, 
as anticipated by an evaluation in excess of 10 percent under 
Diagnostic Code 7806.  

Primarily, the record demonstrates, particularly the VA skin 
examinations noted above and performed in May 2000, November 
2002 and May 2004, that the veteran's hidradenitis involves 
more than 5 percent but less than 20 percent of the entire 
body, or less than 20 percent of exposed areas affected, if 
any exposed areas are affected at all.  The May 2004 VA 
examiner specifically found that the veteran's skin disorder 
affected less than 5 percent of his exposed areas, and less 
than 20 percent of the entire body.  

The only record exception to such a medical finding is the 
June 2005 private medical record of R.L.B., M.D., which 
indicates that the veteran's hidradenitis lesions include 
more than 20 percent of the entire body-27 percent by his 
calculation.  However, this physician reaches that conclusion 
only by finding that the veteran's hidradenitis includes 
areas of the body not previously found on other examinations, 
including under both arms.  A VA examiner in May 2000 gave 
this under arm disorder a diagnosis of pseudoacanthosis.  The 
private examiner also makes no reference to the veteran's 
non-service-connected morbid obesity, and its affect on the 
skin.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)). With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998) (Court affirmed the Board's decision which weighed 
two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement). 

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Weighing such evidence, the Board finds that the 
preponderance of the record is against the claim for an 
evaluation in excess of 10 percent under the revised 
criteria.  VA treatment records dated from 1998 to the 
present, and repeated VA examinations of May 2000 to April 
2005, are of more probative value than the June 2005 medical 
opinion of Dr. R.L.B, which stands alone in the conclusions 
reached as to the severity of the veteran's hidradenitis.  
This private opinion also does not comment upon the opinion 
of other VA examiners that the veteran's non-service-
connected morbid obesity causes an aggravation of his skin 
disorder, due to friction with clothing and other body parts 
- clear and competent medical evidence of non-service 
connected worsening of the service-connected disorder.  Cf.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non- service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandates that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service- connected condition); See also 
Johnston v. Brown, 10 Vet. App. 80, 86 (1997); (VA 
compensation benefits not appropriately granted in the case 
of aggravation of a service connected disorder by a non-
service connected disorder).    

Because the weight of the medical evidence of record 
demonstrates that the veteran hidradenitis results in neither 
extensive lesions or marked disfigurement, requires no 
systemic therapy such as a corticosteroid or any other 
immunosuppressive drug, and involves less than 20 percent of 
the entire body, or exposed areas affected, the preponderance 
of the evidence is against the claim on appeal.  The Board 
finds that there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the veteran's hidradenitis does not 
present such an unusual or exceptional disability picture at 
any time so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability." 38 C.F.R. § 4.1. 

The Board finds that a 10 percent schedular evaluation in 
this case is not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any-far from frequent-hospitalizations for his 
hidradenitis, and treatment has been limited.  The veteran 
has not offered any objective evidence of any increased 
symptoms due to his hidradenitis which would render 
impractical the application of the regular schedular 
standards.  VA examination findings were minimal in May 2000, 
November 2002, and April 2005.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  

The objective medical evidence of record warrants no more 
than an initial 10 percent evaluation for hidradenitis under 
all applicable law and regulations for all periods of the 
appeal.  




ORDER

The claim for an initial evaluation in excess of 10 percent 
for hidradenitis is denied.  


REMAND

A Board Remand confers on the veteran-as a matter of law-
the right to compliance with Board Remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the Remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  If the Board proceeds with final disposition of 
an appeal, and the Remand orders have not been complied with, 
the Board, itself, errs in failing to ensure compliance.  Id.  
As to the TDIU claim, compliance with neither VCAA, nor the 
Board's April 1999 and July 2003 remand instruction, has been 
met.  

Accordingly, the Board finds that a further remand is 
required for the necessary development previously requested 
in prior remands, even though this action will, regrettably, 
further delay a decision in this matter.  See 38 C.F.R. 
§§ 3.327, 19.9.  

The April 1999 and July 2003 Board remands requested that a 
VA examiner determine whether the veteran's service-connected 
disabilities, namely bronchial asthma, hypertension, 
pilonidal cyst, status post excision, and hidradenitis, 
render the veteran unemployable within 38 C.F.R. § 4.16, 
separate and apart from non-service-connected exogenous and 
morbid obesity.  The Court has held that in the case of a 
claim for total rating based on individual unemployability, 
the VCAA's duty to assist requires that VA obtain an 
examination which includes an opinion on what effect the 
veteran's service-connected disability has on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

The VA examination reports of April 2005, obtained in 
response to the Board's prior Remand instructions, indicates 
that the examiner was not posed the correct  question of 
relevance to this matter.  
The issue on appeal is not whether the veteran's service-
connected skin disorder prevents him from working, but 
whether any of his service-connected disabilities, alone or 
together, in toto, do so.  In this case, the veteran does 
appear to be unemployable-whether or not this is due to 
service-connected disability, a combination of service-
connected disabilities, or the result of his non-service-
connected exogenous and morbid obesity has yet to be 
determined by qualified medical opinion.  

Significantly, a February 1998 private examiner found the 
veteran to be unemployable, as did a VA social worker in 
January 2001.  However, in May 2000 and November 2002, VA 
examiners repeatedly found that the veteran's morbid obesity 
is his primary disability, and that the complications of 
morbid obesity is what has prevented the veteran from 
obtaining or maintaining gainful employment.  This remand is 
for development twice previously requested but never 
completed in as required by law, consistent with VCAA and 
Stegall v. West, 11 Vet. App. 268.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:


1.  The VBA AMC should request and obtain 
all outstanding VA treatment reports, 
dated from May 2005 to the present.  

2.  The RO should arrange for the veteran 
to undergo all appropriate VA 
examinations to determine the current 
nature and extent of each of the 
veteran's service-connected disabilities 
(hypertension, bronchial asthma, 
pilonidal cyst, and hidradenitis) as well 
as to determine the overall level of 
functional impairment and impact on 
employability generally resulting from a 
combination of all of the veteran's 
service-connected disabilities-separate 
and apart from the effects of the 
veteran's non-service-connected 
disabilities, including his exogenous and 
morbid obesity and documented history of 
cigarette smoking.  The claims files must 
be provided to the examiner and 
consideration of such should be reflected 
in the examination report.  

In answering the above medical questions, 
the examiner should include reference to 
the February 1998 medical statement of 
D.W.H., the January 2001 social worker 
statement, and the May 2000, November 
2002 and April 2005 VA examination 
reports, as well a January 2004 private 
medical record regarding the veteran's 
need of a motor scooter for ambulation.  
Notation should be made of the veteran's 
documented history of morbid obesity and 
cigarette smoking.  

The examiner should otherwise identify 
the nature and extent of functional 
limitations resulting from each of the 
veteran's service-connected disabilities, 
or a combination thereof, describe the 
affects of such, if any, on the veteran's 
ability to engage in substantial 
employment, and express an opinion as to 
whether the   veteran's service-connected 
disabilities, individually or as a whole, 
render him unemployable or only 
marginally employable-separate and apart 
from the veteran's non-service-connected 
disabilities, including exogenous and 
morbid obesity and history of cigarette 
smoking.  The examiner should identify 
whether any additional examinations 
and/or testing is required to provide the 
requested opinions.  

The rationale for all opinions expressed 
must be provided in the completed 
reports.  

3.  The RO must then review the claims 
file and ensure that any other 
notification and development action 
required by the VCAA and its implementing 
regulations is completed, consistent with 
all governing legal authority.  

4.  Thereafter, the RO should 
readjudicate the TDIU claim.  If any 
benefit for which a substantive appeal 
has been timely filed is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case that 
includes a recitation of applicable laws 
and regulations, the evidence considered, 
and the reasons and bases for the denial.  
The veteran and his representative should 
then be given an opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


